Citation Nr: 1735476	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-13 823A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy (RSD).

2.  Entitlement to a rating in excess of 30 percent for right ulnar and lateral cutaneous nerve neuropathy.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  In November 2013 a videoconference hearing was held before the undersigned; a transcript is in the record.  In October 2016, the Board reopened the claim of service connection for RSD and remanded these matters for further development.  

In May 2016, the Board requested a medical expert advisory opinion in this matter from the Veterans Health Administration (VHA).  Such opinion was received in June 2016.  In July 2016, the Veteran was provided a copy, and by an accompanying letter was afforded a 60-day period to respond.  His representative responded with further argument in July 2017.  See 38 C.F.R. § 20.903 (2016).  

[The October 2016 decision also denied an increased rating for residuals of a fracture of the medial condyle of the right humerus, resolving the matter.]


FINDINGS OF FACT

1.  The Veteran is not shown to have RSD.

2.  Manifestations of the Veteran's right ulnar nerve disability are not shown to exceed in severity moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Service connection for RSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)

2.  A rating in excess of 30 percent for right ulnar and cutaneous nerve neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in December 2008 and April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to establish the presence and ascertain the etiology of any RSD and to assess the severity of his right ulnar nerve injury.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2013 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that he was hospitalized in May 1969 after he was apparently thrown from a jeep.  He had an open wound of the right forearm with pain in the region of the right elbow.  The diagnoses were chip fracture, right medial upper epicondyle of the humerus and laceration of the right forearm.  There is no diagnosis of RSD in the STRs.  On December 1970 service separation examination, neurological evaluation examination was normal.

On June 1972 VA neurology examination, the Veteran reported persistent numbness in the upper portion of the right forearm on the posterolateral aspect of the forearm and on the medial aspect of the forearm between the two scar areas.  He said that with heavy use and with twisting of the hand or elbow he gets intermittent sharp pain and a feeling of numbness.  Examination of the right hand found no muscle atrophy or weakness.  He possibly had a slight subjective decrease in sensation along the medial border of the hand.  There was no diagnosis of RSD.

On February 1978 VA hospitalization, it was noted that the Veteran's right arm was cooler and cyanotic, and that he had undergone a stellate block.  RSD was diagnosed  

On February 1978 VA neurological examination, it was noted that the Veteran's medical history included lysis of adhesions of the right ulnar nerve above the elbow in 1977.  After he returned to work, he developed pain in several fingers and said he noticed warmth and a difference in color of his right hand.  He stated a physician told him he might lose use of the right arm.  He then went to a neurosurgeon who told him he had sympathetic nerve dystrophy.  He subsequently went to another private facility and was again told that he had sympathetic nerve dystrophy.  A nerve study at Johns Hopkins showed overactive sympathetic nerves.  The Veteran stated that he could not feel pinprick over the right hand or forearm up to above the elbow.  The examiner noted that this was at variance with all the information related to ulnar nerve involvement, and suggested there was a large functional element.  He was concerned because of the unphysiologic sensory changes.  The examiner said there was no dystrophy, but there might be sympathetic irritation.  The diagnoses were possible right arm sympathetic irritation, and possible conversion hysteria.  The examiner indicated that those diagnoses were extremely tentative.  

On May and June 1978 VA hospitalization, it was noted that the Veteran had a long history of right arm pain that began with a peripheral nerve injury many years earlier.  He continued to have pain in the distribution of the ulnar nerve.  The diagnoses were RSD and right ulnar nerve injury.  

In March 1981, J.W. Chambers, M.D. stated that he saw the Veteran in April 1978 and again in December "1981."   He noted that the Veteran said that his right hand becomes discolored and slightly bluish compared to the left hand.  The impression was sympathetic dystrophy involving the right upper extremity.  

A May 1981 VA neurology record notes that the Veteran's history began in 1968 when he was treated for right elbow complaints.  He underwent transposition of the right ulnar nerve.  He was subsequently (in September 1977) admitted for shooting paresthesias from the elbow to the fingers.  Treatment provided some relief until December 1977 when he developed aching in the right arm, and RSD was diagnosed.  

An undated report of a VA orthopedic consultation, apparently received in May 1981, notes that RSD was a likely explanation for the Veteran's condition, but the symptoms suggested more of a systemic etiology for the neuropathy. 

In July 1981, L.B. Barnett, M.D. summarized the Veteran's complicated medical history.  She noted that by 1977, he had RSD diagnosed.  She stated that every new therapeutic approach offered temporary relief, and then he returned with a battery of complaints ranging from paresthesias to non-specific pain.  She noted that his neurological examination was largely non-physiologic and, when pressed, revealed no weakness, loss of reflexes or tone changes.  The only anatomic abnormality was hypesthesia in the distribution of the right ulnar nerve.  She further noted that electromyogram/nerve conduction studies revealed multiple areas of focal nerve involvement, specifically the right ulnar nerve at the elbow, right median nerve at the wrist and probably right peroneal nerve at the knee.  She stated that these lesions are commonly seen in patients who have a "prediction" for exerting pressure on their nerves in occupational and social conditions.  She felt that there was an overwhelming functional component to the Veteran's rather mild organic disease.

On December 1981 VA examination, the Veteran complained of increased difficulty using his right arm to grip tools due to weakness and pain.  In October 1977, he reported that he noted that his right hand became purple when he was hammering.  He was told that he had sympathetic reflex dystrophy.  The impressions included possible right upper extremity RSD.

VA medical records show that in June 1985, it was noted that the Veteran had numerous diagnoses, included RSD.  The examiner stated that the findings were non-specific and he could not make a certain diagnosis of the Veteran.  

In May 1996, J.R. Bellor, M.D. stated that the Veteran described having persistent pain since August 1995.  The pain was in both arms and many joints.  The Veteran likened the pain to that which he had with RSD in his right arm following an injury in 1969.  Dr. Bellor stated that he did not think that the Veteran had bilateral upper and lower reflex dystrophies in both arms and both legs, nor did he think that he had radiculopathies into both arms and both legs.  It appeared that he simply had chronic pain.

Private medical records show that in February 1994, the Veteran was seen by 
J. Collins, D.O.  It was noted that he had a history of RSD and ulnar nerve palsy related to an injury in 1969.  The Veteran also reported a 1981 injury involving his neck and upper arm.  In August 1996, Dr. Collins noted that he concurred with Dr. Bellor's opinion that the Veteran did not have clinical evidence of RSD.  

On May 1997 VA muscles examination, the Veteran stated he developed right arm  RSD due to an accident in service.  The examiner stated that there was no clinical evidence for a diagnosis of RSD.  A June 1997 addendum to the examination report notes that an electromyogram (EMG) and nerve conduction studies revealed diagnostic evidence of symmetric sensory and motor peripheral neuropathy with a superimposed right median nerve entrapment of the wrist.  This finding was compatible with carpal tunnel syndrome, but there was no evidence of an ulnar nerve entrapment.  The examiner stated this finding argued against a diagnosis of RSD, and opined that the Veteran did not meet the criteria for a diagnosis of RSD.  

On March 1998 VA peripheral nerves examination, the Veteran stated he had a diagnosis of right arm RSD.  The diagnoses were peripheral polyneuropathy resulting in paresthesias, numbness and diffuse neuralgia and history of right carpal tunnel syndrome.  The examiner noted that in the right extremity, there was no focal atrophy indicating a mononeuropathy and that sensory disturbances were approximately the same there as in the other extremities.

On February 2009 VA joints examination, the Veteran stated that his right elbow has gotten progressively worse with increasing loss of use.  He noted that he still uses the arm but it has become markedly more painful with use.  He reported that he was now experiencing pain into additional areas of the arm and not just at the elbow.  It was noted that he is right-handed.  Examination found that Tinel's sign was positive at the ulnar aspect anteriorly at the right wrist and at the right cubital tunnel, consistent with ulnar neuropathy.  It was noted that the Veteran was unemployed due to his right elbow disability.  The diagnoses were residuals (ulnar neuropathy) of a right medial epicondyle fracture and degenerative joint disease of the right elbow.  The examiner stated that although the Veteran had residuals of right ulnar neuropathy from an open fracture of the medial condyle of the right humerus with degenerative joint disease of the right elbow, he should be able to perform sedentary clerical work, light office work or retail sales work.  It was unlikely that he would be able to perform heavy strenuous physical work, especially that which required prolonged or repetitive use of the right upper extremity.  

On July 2010 VA peripheral nerves examination, the Veteran stated that he continued to have pain in his right arm into his right shoulder and that it was getting worse.  Examination found that reflexes were 2+ at the right biceps, triceps and brachioradialis.  A sensory examination found that vibration was decreased at the fourth and fifth digits of the right hand.  Position sense and light touch were normal, and there were no dysesthesias.  Motor function was normal in the right elbow and right wrist.  Muscle tone was normal.  There was muscle atrophy, and it was noted that the circumference of the right biceps was two centimeters smaller than the left.  The diagnosis was right upper extremity RSD.  There was no paralysis, but neuralgia and neuritis were present.  It was noted that the Veteran would have difficulty lifting, carrying and reaching.  

In September 2010, after reviewing the record, a VA medical provider diagnosed chronic neuropathy of the right ulnar nerve and lateral cutaneous nerves and chronic pain syndrome.  He stated that the record did not paint a picture of RSD.  The Veteran's right arm atrophy noted on the most recent VA examination was most likely due to his elective reduced use of the limb due to his condition.  The STRs showed that he had two surgeries on the right elbow.  The first, in August 1970, removed a bone chip and moved the ulnar nerve.  His symptoms were greatly improved.  He developed pain in 1977 and a second surgery was performed.  A September 1977 EMG was normal, and the surgeon found that scar tissue had grown over the ulnar nerve.  He removed it and stated that the Veteran's symptoms were resolved.  The provider opined that it was most likely as not that the Veteran's current right arm symptoms were from chronic neuropathy of the right ulnar and lateral cutaneous nerves.  He noted that it appeared that RSD was mentioned in a 1996 report from a private provider because the Veteran reported to the physician that was what he had.  The provider also noted that a June 1997 EMG indicated that the criteria for an RSD diagnosis were not met.

In June 2012, a VA physician was requested to provide an opinion concerning the nature of the Veteran's right upper extremity disability.  He opined that it was at least as likely as not that the Veteran's complaints of sympathetic dystrophy of the right arm and shoulder were incurred in or caused by the jeep accident in service.  He stated that Veteran's service records showed that he sustained a fracture of the right upper extremity.  He noted that Dr Barnett indicated in 1981 that the Veteran had RSD of the right upper extremity diagnosed by 1977.  The Veteran apparently had undergone transposition of the right ulnar nerve and subsequent re-exploration.  This indicated that he had suffered trauma at one time or another to the upper extremity which does go along with the development of RSD.  He stated that considering the trauma to the right upper extremity, the surgeries that he has had and the Veteran's history of pain involving the right upper extremity, it stood to reason that his RSD was related to his jeep accident while in service.

In September 2012, another VA physician was requested to provide an opinion as to whether the Veteran had RSD of the right upper extremity.  He noted that the Veteran had extensive records of treatment for right arm pain/numbness/tingling.  He stated that he reviewed both private and VA records, to include the Veteran's STRs.  He concurred with the opinions expressed by Drs. Collins and Bellor, as well the VA examiner in 2010 that there was not enough clinical evidence to support a diagnosis of right arm RDD.

On July 2013 VA peripheral nerves examination, the Veteran reported he had severe intermittent pain, moderate paresthesias/dysesthesias and moderate numbness of the right upper extremity.  Muscle strength testing was 5/5 at the right elbow and right wrist.  Grip and pinch were 5/5 on the right.  There was no muscle atrophy.  Reflexes were 1+ at the biceps, triceps and brachioradialis.  A sensory examination was decreased at the inner/outer forearm and hand/fingers on the right.  There were no trophic changes.  Phalen's sign was negative and Tinel's sign was positive on the right.  There was moderate incomplete paralysis of the right ulnar nerve.  An EMG in May 2012 found moderate to severe carpal tunnel syndrome of the right lower extremity.  It was noted that the Veteran's peripheral nerve condition did not impact his ability to work.  

VA outpatient treatment records show that in August 2013, the Veteran reported that both arms felt as if he was having a mild electrical shock.  Examination found the right elbow tender to palpation.  Passive range of motion of the right elbow caused pain.  Right upper extremity strength was 5/5.  There was diminished sensation in the right arm.  The assessments were right elbow pain and right carpal tunnel syndrome.  

As the evidence in the record did not adequately resolve all of the medical questions presented, the Board sought a VHA medical expert advisory opinion in this matter.  The Board specifically sought an opinion regarding whether the Veteran has RSD.  

The VHA expert, a neurologist, stated in July 2016 that he reviewed the Veteran's records.  He summarized the Veteran's treatment following his jeep accident in service.  He noted that there was no evidence that the injury to the ulnar nerve caused paralysis of any muscles innervated by that nerve.  He stated that while the Veteran was told that he had RSD in the 1970's, a neurological examination in February 1978 did not reveal any of the changes that define RSD.  He noted that the color of the Veteran's hands was not very different; there was no mention of forearm hair loss; there was no mention of loss of nail growth in the fingers of the right hand; and there were no atrophic changes of forearm skin.  Other than some swelling of the right hand, there were no objective findings on that examination for a diagnosis of RSD.  He said that loss of pinprick sensation was not confined to the ulnar nerve areas, but involved the entire forearm, which is neuroanatomically impossible.  The VHA expert also stated that a May 1978 myelogram showed slight weakness of the ulnar nerve innervated muscles.  He stated that any problem of the cervical spine roots causing symptoms and signs similar to those of the ulnar nerve is unrelated to the accident in service.  

On March 2017 VA neurology examination, the Veteran stated that his symptoms were stable.  He noted that he gets burning, pain, numbness, a pins and needles sensation, tingling in the right arm with use and that his right arm gets weak with overhead use.  He also stated that he experiences these symptoms when he extends the right arm out from the elbow.  He stated that RSD was diagnosed in the past, and that he had severe intermittent pain and severe paresthesias/dysesthesias, and moderate numbness of the right upper extremity.  Muscle strength testing was 4/5 at the right elbow and right wrist.  Grip and pinch were 5/5 on the right.  The Veteran did not have muscle atrophy.  Reflexes were 1+ at the biceps, triceps and brachioradialis.  A sensory examination was decreased at the inner/outer forearm and hand and fingers on the right.  Phalen's sign and Tinel's sign were negative.  There was moderate incomplete paralysis of the right ulnar nerve.  All other nerve groups were normal.  It was noted that an EMG of the right upper extremity in May 2012 was abnormal, and showed severe right carpal tunnel syndrome.  It was noted that the Veteran's peripheral nerve injury impacted his ability to work, and that he would have right arm weakness with overhead use and numbness and tingling in the hand with repetitive use.  

The examiner opined that it was less likely than not that the Veteran had RSD that was incurred in or caused by service; she stated that he did not have RSD.  She noted that his available medical records do not show a present diagnosis of RSD, and that [clinical findings shown] do not meet the criteria of for a diagnosis of right arm RSD.  She explained that according to a widely-utilized, literature-based medical reference source, complex regional pain is characterized by pain that is greater than would be expected from an injury that causes it.  Complex regional pain syndrome occurs in two types, with similar signs and symptoms, but different causes:  The first type, known as RSD syndrome, occurs after an illness or injury that did not directly damage the nerves in the affected limb.  It is characterized by severe pain and sensitivity, swelling, and changes in the skin.  The Veteran's medical records do not reflect symptoms of this type.  HIs pain occurred after right ulnar nerve injury in service.  (Emphasis added.)  His pain, numbness and tingling are consistent with his diagnosis of neuropathy of the ulnar and lateral cutaneous nerves with conversion reaction and sympathetic irritation.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must generally be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The threshold question in this matter is whether or not the Veteran has RSD.  There is both medical evidence supporting that he has such diagnosis and indicating that he does not.  
A diagnosis of RSD is shown in 1978 and 1981 records, both based on then current evaluations and history.  In 1985, a history of a diagnosis of RSD is noted (but indicated to be unsupported by current findings).  

Dr. Bellor opined that the Veteran did not have reflex dystrophies or radiculopathies of the arms or leg, and believed he merely had chronic pain.  

Following the May 1997 VA examination, the examiner concluded that the Veteran did not have RSD.  In an addendum the following month the examiner noted that EMG and nerve conduction studies showed sensory and motor peripheral neuropathy with median nerve entrapment of the wrist, and that such findings were deemed incompatible with a diagnosis of RSD.  

In September 2010, another VA medical provider found that the Veteran did not have RSD.  He stated that the Veteran's symptoms were associated with neuropathy.  The findings on the June 1997 electrodiagnostic studies were cited in support of his conclusion.  

In June 2012, a VA physician opined that the Veteran has RSD.  He noted that the fact that the Veteran underwent transposition of the right ulnar nerve with subsequent re-exploration suggested that he sustained trauma to the right upper extremity, consistent with RSD.  

The VHA expert specifically noted that, while the Veteran was told in the 1970's that he had RSD, the February 1978 VA neurology examination did not produce findings that would support such a diagnosis.  Specifically, there was no forearm hair loss, loss of nail growth, or atrophic changes of the forearm skin.  The VHA expert acknowledged that there was right hand swelling, but that the other findings were sufficient to conclude that the Veteran did not have RSD.  

On March 2017 VA examination, the examiner opined that it was less likely as not that the Veteran has RSD.  She cited medical literature indicating that RSD frequently occurs after an illness or injury that does not directly affect the nerves and is characterized by severe pain, sensitivity, swelling and skin changes.  Here, the medical records did not show he had such symptoms, and his injury in service directly affected the nerves (and ulnar nerve disability is service-connected).   

Whether or not the Veteran has RSD is a complex medical question beyond the scope of common knowledge and incapable of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds that the opinions against the Veteran's claim (particularly those of the July 2016 VHA expert and the March 2017 VA examiner) merit greater probative value than those supporting it.  The June 2012 VA opinion did provide a rationale for the finding that the Veteran had RSD, noting the history of trauma to the right arm.  (However, the March 2017 examiner explained, in great detail, that for a RSD diagnosis, the evidence must show both arm trauma and no nerve injury.)  The opinions against the claim reflect familiarity with the entire record, and the VHA expert's opinion and the March 2017 VA examiner specifically cite clinical findings and history that would be present with RSD, but are not.  In support of her opinion the March 2017 examiner cited to medical literature indicating that for a diagnosis of RSD there must be no nerve injury, and observed that here nerve injury was shown by diagnostic studies.  The Board finds her opinion the most probative of those in the record; most probative; and persuasive.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has (or, during the pendency of the instant claim, had) RSD.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement (for substantiating a claim of service connection) is not met, the preponderance of the evidence is against this claim, and the appeal seeking service connection for RSD must be denied.

	Increased rating 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 60 percent rating is assigned for complete paralysis of the median nerve of the major extremity; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Ratings of 40 percent and 30 percent, respectively, are assigned for severe and moderate incomplete paralysis of the ulnar nerve.  38 U.S.C.A. § 4.124a, Code 8516.

The Veteran was examined four times in connection with his claim for an increased rating for right ulnar and lateral cutaneous nerve neuropathy.  On February 2009 VA examination, Tinel's sign was positive at the right wrist, consistent with ulnar neuropathy.  Some muscle atrophy and decreased right hand vibration were noted on July 2010 VA examination.  There were no dysesthesias and motor function was normal in the right elbow and right wrist.  The July 2013 VA examination found normal muscle strength.  Reflexes were 1+ at the right biceps, triceps and brachioradialis on both the July 2013 and March 2017 VA examinations.  Muscle strength was 4/5 at the right elbow and right wrist on the March 2017 examination.  Notably, both the July 2013 and March 2017 VA examinations found no muscle atrophy and the examiners stated that the Veteran had moderate incomplete paralysis of the right ulnar nerve.  As is noted above, a 40 percent rating requires severe incomplete paralysis.  The symptoms and related functional impairment shown do not reflect severe incomplete paralysis of the ulnar nerve, and do not meet the schedular criteria for a 40 percent rating for right ulnar and lateral cutaneous nerve neuropathy.  The February 2009 VA examination found that the Veteran was able to use his right upper extremity, although pain increased with use.  The March 2017 VA examination found that the right arm became weak with overhead use, reflecting ability (albeit impaired) to engage in overhead use, a finding inconsistent with a finding of severe incomplete or complete paralysis.  Accordingly, the Board finds that a schedular rating in excess of 30 percent is not warranted.


ORDER

Service connection for RSD is denied.

A rating in excess of 30 percent for ulnar and cutaneous nerve neuropathy is denied.  


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


